                                           Case 5:20-cv-03253-BLF Document 12 Filed 09/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         DAN COOPER,                                     Case No. 20-03253 BLF (PR)
                                  11
                                                            Petitioner,
                                  12                                                     JUDGMENT
Northern District of California
 United States District Court




                                  13                v.

                                  14
                                         RON DAVIS, Warden,
                                  15
                                                           Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED.
                                  19   Judgment is entered accordingly.
                                  20            The Clerk shall close the file.
                                  21            IT IS SO ORDERED.
                                  22   Dated: _September 14, 2020__                      ________________________
                                  23                                                     BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\EJD\HC.20\03253Cooper_judgment.docx
                                  26

                                  27

                                  28
